FILED
                             NOT FOR PUBLICATION                           DEC 15 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


GINNY SINGH,                                     No. 11-71163

               Petitioner,                       Agency No. A073-682-139

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Ginny Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2010). We review de novo claims of due process violations.

Singh v. Holder, 638 F.3d 1264, 1269 (9th Cir. 2011). We deny the petition for

review.

      The BIA did not abuse its discretion by denying Singh’s motion to reopen as

untimely where the motion was filed more than seven years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to demonstrate materially

changed conditions in India to qualify for the regulatory exception to the time limit

for filing motions to reopen, see 8 C.F.R. § 1003.2.(c)(3)(ii). The BIA reasonably

determined that the evidence submitted with Singh’s motion to reopen did not

establish a material change in conditions. See Najmabadi, 597 F.3d at 990 (“The

Board adequately considered [petitioner’s] evidence and sufficiently announced its

decision”).

      We reject Singh’s contention that the BIA applied the wrong legal standard,

and his contention that the BIA’s decision violated due process. See 8

U.S.C. § 1229a(c)(7)(C)(ii); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice to prevail on a due process challenge). Singh’s

request for judicial notice of the docket and administrative record is denied as

unnecessary.

      PETITION FOR REVIEW DENIED.


                                          2                                    11-71163